Citation Nr: 1550189	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes mellitus type II, with erectile dysfunction and early neuropathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to December 1973

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for a thyroid disorder and a rating higher than 20 percent for diabetes mellitus, type II, and recharacterized the disability to include erectile dysfunction and early neuropathy.

A February 2013 rating decision granted service connection for hypothyroidism, that represents a full grant of the benefits sought as to the Veteran's claim.

The Veteran was scheduled for a hearing before a Veterans Law Judge conducted by video conference in July 2015.  In June 2015, he requested that the hearing be rescheduled.  The Veteran was scheduled for another videoconference hearing before a Veterans Law Judge in October 2015 but failed to appear.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is confusion regarding the manifestations of the Veteran's diabetes mellitus.  In January 2010, a VA nurse practitioner examined the Veteran and commented that chronic renal insufficiency was at least as likely as not a result of hypertension likely aggravated by diabetes.  But, in October 2009 and October 2011, B.B., M.D., the Veteran's private physician, diagnosed diabetes with renal manifestations, type I, for which an endocrinology consultation was requested (in 2011).  

The January 2010 VA examiner diagnosed intermittent numbness and tingling in the fingers and toes.  In September 2012, Dr. B.B. diagnosed idiopathic peripheral neuropathy.  The physician noted that the Veteran used Neurontin for neuropathy, due to weight and osteoarthritis, (and) possibly due to diabetes mellitus.

A new VA examination is needed to determine the severity of all manifestations of the Veteran's service-connected diabetes mellitus disability.

There are some relevant medical records to be obtained.  In September 2012, Dr. B.B. noted that the Veteran was getting some of his care through VA clinics .  There are no VA medical records in the claims file regarding the Veteran's care dated since December 2007.  VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (2015).  Efforts should be made to obtain records regarding his treatment by Dr. B.B. since September 2012.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records regarding the Veteran's treatment for the disabilities at issue dated since December 2007.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Request that the Veteran complete authorizations for VA to obtain all medical records regarding his treatment by Dr. Bradley Blankenship, dated since September 2012, and any other medical providers who treated him for diabetes mellitus and its manifestations.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3. After completing the development requested above, schedule the Veteran for VA examinations (including neurologic and endocrine) by physicians to ascertain the current severity and all manifestations of his service-connected diabetes mellitus, type II, with erectile dysfunction and early neuropathy.  The examiner(s) should review the claims file in conjunction with the examination(s).

a. The examiner(s) should indicate whether the Veteran's diabetes mellitus, type II, requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner(s) should state how long they last and what kind of care is necessary.

b. The examiner(s) should address the nature and severity of any additional complications that the Veteran has as a result of his service-connected disability. Specifically, his reported diabetic peripheral neuropathy of the bilateral upper and lower extremities, renal manifestations, and erectile dysfunction, complications should be fully evaluated, with separate examinations (including neurologic and endocrine) scheduled.

c. The examiner(s) should provide reasons for the opinions.

4. If any issue on appeal is not granted in full, issue a supplemental statement of the case. Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




